Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION – ALLOWANCE
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 6, 2022, that includes a response to the Final Office Action mailed April 6, 2022, has been entered. Claim 21 has been amended; and claims 1-20 have been canceled. Claim 31 has been withdrawn. Claims 21-32 are currently pending.
Claim Interpretation
Applicant’s claim 21, as amended, is directed to a method of making a pharmaceutical composition, and requires the step of “adding a first quantity of a hydrofluoroalkane propellant to the first vessel” with a pharmaceutical active, “wherein the first quantity of the hydrofluoroalkane propellant is a vapor”. Applicant contends that this limitation overcomes the prior art rejection of record under 35 USC 103, in which the Sawant reference is cited for disclosing adding a first quantity of a hydrofluoroalkane propellant to a first vessel with the pharmaceutical active, wherein it is agreed that, at the instant of time the hydrofluoroalkane propellant is added to the first vessel, the hydrofluoroalkane is a liquid. 
In the prior version of claim 21, the hydrofluoroalkane propellant had to be mostly if not exclusively in the vapor phase in the first vessel at the time the contents of the first vessel are combined with the contents of a second vessel. The Office’s position has been that although the hydrofluoroalkane propellant is added to the first vessel in Sawant in liquid form, there was no reason to indicate the first vessel was not held at ambient temperature and pressure, under which conditions the hydrofluoroalkane propellant, e.g. HFC-227, would be in the vapor state. Hence, in other words, although the hydrofluoroalkane propellant in Sawant is added to the first vessel in the liquid form, under the conditions of the vessel it rapidly transitions to a vapor (e.g. like liquid water transitions to ice under the conditions of a freezer), and by the time the contents of the first vessel are mixed with the contents of the second vessel, the hydrofluoroalkane propellant in the first vessel is mostly if not exclusively in the vapor state, thus meeting the claim limitation. 
Applicant points to e.g. Figure 1 for support of the present amendment. Figure 1 discloses the step of “add vapor-state propellant” to vessel 1, which is not necessarily precisely the very same thing as the claim limitation of “adding a first quantity of a hydrofluoroalkane propellant to the first vessel, wherein the first quantity of the hydrofluoroalkane propellant is a vapor”. In the claim, only a “quantity” of the hydrofluoroalkane propellant added to the first vessel is necessarily a vapor. In contrast, the step of “add a vapor-state propellant” in the specification would appear to mean that the all (i.e. the entire amount) of the propellant added to the first vessel is in a vapor state. Indeed, in Sawant, the hydrofluoroalkane propellant added to the first vessel, although a liquid, would no doubt be recognized to be a volatile liquid and have a vapor pressure. In other words, the liquid hydrofluoroalkane propellant of Sawant has a “quantity” of the hydrofluoroalkane that is a vapor. It would appear that the claim limitation, as now presented, does not necessarily overcome Sawant. 
However, as a courtesy, and in the interest of compact prosecution, claim 21, as now amended, is being interpreted as requiring that the entire amount of the propellant added to the first vessel is necessarily in a vapor state. It would appear that this is really what Applicant is attempting to get at, and what the specification and drawings would appear to support. Further, in the 37 CFR 1.132 Declaration of Stephen Stein, it is crystal clear that the hydrofluoroalkane propellant in the first vessel is necessarily in the vapor-state substantially free of any liquid state propellant (however, getting the claims presented to be clear on that requirement has been more difficult). Therefore, to advance the case forward, claim 21 is being interpreted as if the step of “adding a first quantity of a hydrofluoroalkane propellant to the first vessel, wherein the first quantity of the hydrofluoroalkane propellant is a vapor” means that all of the hydrofluoroalkane propellant added to the first vessel is necessarily in the vapor-state, not just a “quantity” of it, and no liquid hydrofluoroalkane propellant is added (i.e. less than 5 wt% liquid) and at no point before the contents of the first vessel is combined with the contents of the second vessel is there 5 wt% or more of liquid propellant present in the first vessel. 
Withdrawal of Prior Claim Rejections - 35 USC § 103
In view of the interpretation of claim 21 just described, the 35 USC 103 rejection presented in the Final Office Action mailed April 6, 2022 is hereby withdrawn. In Sawant, the hydrofluoroalkane propellant added to the first vessel is in a liquid state, and thus is not in a vapor-state. Further, the 37 CFR 1.132 Declaration of Stephen Stein discloses the advantage of combining only vapor-state propellant with the active in the first vessel, compared to combining liquid-state propellant with the active in the first vessel, prior to combining the contents of the first and second vessels.
Rejoinder
Claim 21 is directed to an allowable method. Previously withdrawn claim 31, which depends from claim 21, and previously withdrawn as a result of a species election, is hereby rejoined. 
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on January 27, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
REASONS FOR ALLOWANCE
	The following is an Examiner’s Statement of Reasons for Allowance of pending claims 21-32:
Sawant discloses combining liquid-state hydrofluoroalkane propellant with the active in the first vessel, prior to combining the contents of the first vessel with the contents of a second vessel. The present claims require combining only vapor-state hydrofluoroalkane propellant with the active in the first vessel, with less than 5 wt% liquid state propellant ever present, prior to combining the contents of the first vessel with the contents of the second vessel. The 37 CFR 1.132 Declaration of Stephen Stein discloses the advantage of combining only vapor-state propellant with the active in the first vessel, compared to combining liquid-state propellant with the active in the first vessel, prior to combining the contents of the first and second vessels. In effect, the present claims are deemed a significant improvement over the disclosure of the cited prior art, despite the fact that the presently claimed method is either precisely the same or very similar in many other respects to the method disclosed in Sawant.
Therefore, pending claims 21-32 are found to be patentable.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee, and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320. The examiner can normally be reached Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID BROWE/Primary Examiner, Art Unit 1617